United States Court of Appeals
                                For the Eighth Circuit
                           ___________________________

                                   No. 20-1638
                           ___________________________

                                      Deverick Scott

                           lllllllllllllllllllllPlaintiff - Appellant

                                              v.

        Wendy Kelley, Former Director, ADC; Dexter Payne, Director, ADC

                                lllllllllllllllllllllDefendants

Rory Griffin, Asst. Director, ADC (originally named as Roy Griffin); Correct Care Solutions

                         lllllllllllllllllllllDefendants - Appellees

  Cashion, Warden, Varner Supermax Unit; Floyd McHan, "Tony" Asst. Warden,
                            Varner Supermax Unit

                                lllllllllllllllllllllDefendants

                       Jason Kelly, DHN, Varner Supermax Unit

                          lllllllllllllllllllllDefendant - Appellee

             Does, All Officers, Varner Unit; Gibson, Warden, VSM Unit

                                lllllllllllllllllllllDefendants
  Dr. Stringfellow, Dentist, VSM Unit; James Dove, Dentist, VSM Unit (originally
                                 named as Drove)

                        lllllllllllllllllllllDefendants - Appellees
                                         ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: October 5, 2020
                               Filed: October 9, 2020
                                   [Unpublished]
                                   ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Deverick Scott appeals the
district court’s1 adverse grant of summary judgment. Upon de novo review, we agree
with the district court that defendants were entitled to summary judgment. See
Schoelch v. Mitchell, 625 F.3d 1041, 1045-46 (8th Cir. 2010) (holding that in
reviewing grant of summary judgment, this court construes the evidence in a light most
favorable to the nonmovant, drawing all reasonable inferences in his favor); see also
Allard v. Baldwin, 779 F.3d 768, 771-72 (8th Cir. 2015) (recognizing that to prevail
on a deliberate-indifference claim, the inmate must show more than even gross



      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                           -2-
negligence and demonstrate a mental state akin to criminal negligence: disregarding
a known risk to the inmate’s health). The judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                        -3-